DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II; and Species a-1 and b-1, in the reply filed on 4/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-25, 28-30, 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
This application claims priority to application # 15/773651, which is a national stage entry of PCT/US2016/060722, International Filing Date: 11/04/2016.
The PCT/US2016/060722 Claims Priority from Provisional Application 62250986, filed 11/04/2015. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 31-35 and 38-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 26, it is unclear what the invention is about. The preambles recite that the invention is directed towards a mere method for collecting data. The claimed subject matter is not limited to a particular/specific operation protocol for cell operation instruments. The claim recites nothing but data gathering and storing the gathered data.  
If it was not for the positive recitation of one instrument performing operations on cells and the sensors, the examiner would say that the claims raise 101 issues. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 26, 27, 31-35 and 38-51 are rejected under 35 U.S.C. 103 as being unpatentable over Magnant (US 2014/0271571) in view of Kain (US 2015/0072871). 
Regarding claims 26, 27, 31-35 and 38-51, Magnant discloses a non-transitory computer-readable medium having instructions stored thereon for performing a method//method of/for facilitating networked incubator operation, the instructions operable on one or more processors to perform operations (an exemplary incubator 200 that monitors and processes cell cultures disposed in cassettes. The incubator 200 includes a programmable computing device 205 that controls the incubator’s operations. The computing device 205 executes instructions according to the parameters to control components of the incubator 200. The computing device 205 is configured to communicate over computer networks 305 with remote servers 310 ([0119]) comprising: receiving, from a first networked incubator system, data that comprises incubator operating parameters for operating a networked incubator system (a method of operating an incubator includes storing, by a computing device, parameters for a schedule of processes to apply to cell cultures in cassettes. The method also monitors data regarding environmental conditions within the cassettes. The method includes matching received data about the environment conditions with at least one parameter for a process on the schedule. The method includes applying the process to the cell culture within the cassettes ([0055]; [0119]; etc.);
storing the received parameter data in a database (the computing device is configured to store the received data on a remote server: [0051 ]-[0055]);
receiving a query for incubator operating parameters from a second networked incubator system (operating an incubator includes storing, by a computing device, 
and transmitting, from the database in response to the received query from the second networked incubator system, parameter data that corresponds to the data received from the first networked incubator system and is arranged to control operation of the second networked incubator system (The incubator 200 includes a programmable computing device 205 that controls the incubator's operations . The computing device 205 executes instructions according to the parameters to control components of the incubator 200. The computing device 205 is configured to communicate over computer networks 305 with remote servers 310 ([0119]). The user can log into a remote computing device 205 that executes an application that instructs the sequence of events required to perform a particular experimental analysis. The application may include a similar user interface to the one depicted on the incubator. The user may create a schedule of actions for the incubator, as described herein. 
The computing device 205 executing the application transmits the user controls over a computer network 305 to the incubator, and the incubator’s computing device 205 stores the controls in its memory ([0133]-[0134]), but fails to specifically disclose creating a network, e.g.: receiving a query for incubator operating parameters from a second networked incubator system to control operation of the second networked incubator system (see the instant specification).

It would have been obvious to one of ordinary skill in the art to add Kain’s method of determining best operating parameters to Magnant's method as it is advantageous if the queries and steps involved in step 106 provide information that is useful in evaluating characteristics or qualities of samples and the system at step 104. Furthermore, as set forth in further detail below in regard to FIGS. 6-8, different queries and steps exemplified for the various QC steps of Fig. 5 can be carried out in different orders than specifically exemplified herein or even repeated more than once and in a variety of combinations to suit a particular synthetic technique or synthesis system ([0051]: Kain). 

Kain further discloses a computer readable medium further having instructions stored thereon for approving the query from the second incubator system prior to the transmission of parameter data (.an initial query 136 determines whether the general image quality is acceptable. If the image quality is found to be unacceptable, steps 138 and 140, or other suitable steps, may be performed in response. The fluid delivery and/or detection systems may be evaluated to determine whether their operating parameters are within the acceptable ranges, or the imaging system may be re-focused and the sample returned for imaging if it has been displaced from the imaging station, para [0066]).

Kain discloses a computer readable medium wherein the derived values are selected from the group consisting of compilations, statistics, and values that correspond to a deep learning network (the combination of automation and human-controlled interaction may further allow for a system capable of creating and modifying new sequencing procedures and algorithms through adaptive machine learning based on the inputs gathered from human operators ([0027])
Magnant further discloses a computer readable medium further having instructions for computing values derived from the received parameter data (The method also monitors data regarding environmental conditions within the cassettes. The method includes matching received data about the environment conditions with at least one parameter for a process on the schedule ([0055]). The incubator 200 includes a programmable computing device 205 that controls the incubator's operations. The computing device 205 executes instructions according to the parameters to control components of the incubator 200 L the computing device 205 is configured to communicate over computer networks 305 with remote servers 310L para [0119]).
Kain discloses a computer readable medium wherein the derived values are selected from the group consisting of compilations, statistics, and values that 
Kain further discloses an incubator wherein the second networked incubator further has instructions stored thereon for sending a query for parameter data to the database (an initial query 136 determines whether the general image quality is acceptable If the image quality is found to be unacceptable, steps 138 and 140, or other suitable steps, may be performed in response L the fluid delivery and/or detection systems may be evaluated to determine whether their operating parameters are within the acceptable ranges, or the imaging system may be re-focused and the sample returned for imaging if it has been displaced from the imaging station para [0066]).
Magnant discloses a computer readable medium wherein the query received from the second networked incubator system comprises at least one of: an image, information derived from an image, a step in a process for incubator operation, temperature data, cell type data, time data, cell growth data, and growth medium data (The incubator may require user approval to passage the cells, or to enact another process. If the incubator does not receive such approval, the incubator may maintain the environmental conditions of the cassette and continue sending images to the user, according to a predetermined schedule. Once the user approves an image of the cell cultures, based on its density, the incubator may passage the cell culture, or perform some other desired process ([0131]-[0135]).

Magnant further discloses an incubator wherein the second networked incubator further has instructions stored thereon for sending authentication credentials in connection with a query for parameter data to a server (the computing device 205 is configured to communicate over computer networks 305 with remote servers 310. The remote servers 310 may store data from the computing device 205 or communicate with users according to instructions from the computing device 205L para [0119]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



5/7/2021
/SHOGO SASAKI/Primary Examiner, Art Unit 1798